 

Exhibit 10.84

 

[g201610240802389022461.jpg]

 

September 11, 2015

 

Molly Miller, Ph.D. 1102 Robertson Way

Glenmoore, PA 19343

 

Re: Salary and Benefits Continuation

Dear Molly:

As you are aware, last week Unilife announced the initiation of a review of
strategic alternatives to maximize shareholder value. Molly, you have been
instrumental in building this company and are a key pillar of our organization.
The Management Team and Board of Directors are very grateful for your
dedication, commitment, and contributions and we look forward to your continued
contributions to ensure the future success of Unilife, particularly as the
company focuses on its strategic alternatives.

 

To recognize and express Unilife's commitment to you, effective immediately, in
the unlikely event your employment at Unilife is terminated for any reason other
than for cause by Unilife or by any successor or affiliate, Unilife will pay you
your then current base salary, for six months, in accordance with Unilife’s
standard payroll practices then in effect, commencing on the fifteenth day after
the  date  that  your employment terminates and that you execute an appropriate
general release. Furthermore, all of your outstanding and unvested stock-based
awards shall vest immediately upon the unlikely termination of your employment
for any reason other than for cause.

 

Additionally, provided that you elect to receive COBRA health, vision and dental
care continuation coverage, Unilife will pay the cost of your COBRA health,
vision and dental care continuation coverage premiums (for yourself and your
eligible dependents) for six months, commencing on the first day of the month
immediately after the month  which includes the date that your employment  
terminates.

 

Molly, thank you very much for all that you are doing to ensure Unilife's
continued success and we are looking forward to many more great contributions
from you in the future.

 

Sincerely,

 

/s/ Ramin Mojdeh

 

Ramin Mojdeh, Ph.D.

President & Chief Operating Officer

 

Agreed and accepted:

 

/s/ Molly Miller

 

21Sep2015

Molly Miller, Ph.D.

 

Date

 

 